 1
 2
 3
 4
                                                  JS-6
 5
 6
 7
 8
 9
                    UNITED STATES DISTRICT COURT
10
                   CENTRAL DISTRICT OF CALIFORNIA
11                       SOUTHERN DIVISION
12
                                    Case Number: 8:17-ML-2797-AG-KES
13   IN RE WELLS FARGO COLLATERAL
     PROTECTION INSURANCE           FINAL JUDGMENT
14
     LITIGATION
15                                  Date:             October 28, 2019
                                    Time:             10:00 am
16                                  Courtroom:        10D
17                                  Hon. Andrew J. Guilford
18
19
20
21
22
23
24
25
26
27
28
                                                      Case No.: 8:17-ML-2797-AG-KES
                              FINAL JUDGMENT
 1                                    FINAL JUDGMENT1
 2         IT IS HEREBY ORDERED AND ADJUDGED that pursuant to the Order
 3   Granting Final Approval of Class Action Settlement:
 4            1. The Settlement Agreement, the Final Approval Order, and this Judgment are
 5               binding on and have res judicata and preclusive effect in all pending and
 6               future lawsuits or other proceedings encompassed by (1) the Settlement Class
 7               Released Claims maintained by or on behalf of the Settlement Class
 8               Releasors, and (2) the Wells Fargo and National General Released Claims
 9               maintained by or on behalf of the Wells Fargo and National General
10               Releasors;
11            2. This action and all claims for damages are dismissed with prejudice and,
12               except as otherwise explicitly provided for in the Settlement Agreement,
13               without costs;
14            3. The Settlement Class Releasees are discharged and released from all
15               Settlement Class Released Claims;
16            4. The Wells Fargo and National General Releasees are discharged and released
17               from the Wells Fargo and National General Released Claims;
18            5. Settlement Class Releasors and/or any other Person are permanently barred
19               and enjoined from instituting and prosecuting any and all of the Settlement
20               Class Released Claims;
21            6. Wells Fargo and National General Releasors and/or any other Person are
22               permanently barred and enjoined from instituting and prosecuting any and all
23               of the Wells Fargo and National General Released Claims; and
24
25
26
27
     1
28     This order incorporates by reference the definitions in the Settlement Agreement, and all
     terms herein shall have the same meaning as set forth in the Settlement Agreement.
                                                  1                  Case No.: 8:17-ML-2797-AG-KES
                                           FINAL JUDGMENT
 1          7. This Court reserves continuing and exclusive jurisdiction over the
 2             Settlement, including all future proceedings concerning the administration,
 3             consummation, and enforcement of the Settlement Agreement.
 4
     IT IS SO ORDERED
 5
 6   Dated: November 20, 2019
                                              Hon. Andrew J. Guilford
 7                                            United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2                   Case No.: 8:17-ML-2797-AG-KES
                                        FINAL JUDGMENT
